UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7845


DAVID A. CRABTREE,

                  Plaintiff - Appellant,

             v.

TRIMBUER, Jail     Doctor;   NURSE   CUNNINGHAM,   Head   Nurse;   M.
MILLER, Nurse,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-00659-LO-TCB)


Submitted:    December 15, 2009             Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David A. Crabtree, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David A. Crabtree seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral     orders,    28   U.S.C.    § 1292    (2006);   Fed.   R.    Civ.    P.

54(b);    Cohen    v.   Beneficial      Indus.    Loan   Corp.,   337    U.S.    541

(1949).      The order Crabtree seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                       See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066 (4th Cir. 1993).             Accordingly, we dismiss the appeal

for   lack    of   jurisdiction.         We   dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                         2